EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks and amendment to claims filed on 3/22/2021, claims 4, 11, 18 were cancelled; claims 1-3, 8-10, 13, 15, 17 were amended; new claims 21-23 were added. As a result, claims 1-3, 5-10, 12-17, 19-23 are pending, of which claims 1, 8, and 15 are in independent form.
Amendment to claim 7 obviates previous claim objection to claim 7.
Allowable Subject Matter
Claims 1-3, 5-10, 12-17, 19-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
On pages 15-16 of Remarks filed on 3/22/2021, applicant argues that “In other words, Folta does not disclose any specified file directory or a randomly created file directory to which the random new file name for respective one of the segments are stored. Folta merely discloses generating different file names for each segment according to a predetermined format. Therefore, Folta fails to teach or suggest at least ‘storing, in a specified file directory or a randomly created file directory, each of the segments into a segment file that is named after the random new file name for a respective one of the segments.’ as claimed. Hasegawa fails to cure the deficiency of Folta. Therefore, the combination of Folta and Hasegawa, whether taken alone or in combination, fails to teach or suggest all the claimed features of claim 1.” 
The examiner finds the above argument persuasive.
Although prior arts of record (Hasega et al. (US 2017/0083712 A1) and Folta et al. (US 2010/0058061 A1) hereinafter Folta) the following – Hasega discloses “securing recorded data by 1) splitting a file into sequential extents, 2) reordering the sequential extents into non-sequential extents, 3) writing the non-sequential extents to a storage medium, 4) writing dummy data to the storage medium, and 5) writing extent placement information corresponding to a placement for the non-sequential extents to the storage medium”; Folta discloses “encrypting a portion of description of a set of unencrypted data segments that forms a program, and obfuscating segment names for the segments based on data from a pseudorandom sequence where the encrypted portion of the description of the segments and the obfuscated segment names for the segments are stored in a computer-readable storage medium, where another portion of the description of the unencrypted data segments comprises a key for encrypting the former portion of the description and the segments”,
Prior arts of record and further search do not explicitly teach or suggest the following limitations in claims 1, 8, and 15 – “recording, to correspond to the file identifier, second storage paths of the segments along with an actual sequence of the segments in the original file, wherein the storing the segments comprises: allocating a random new file name for each of the segments; and storing in a specified file directory or a randomly created file directory, each of the segments into a segment file that is named after the random new file name for a respective one of the segments” in claims 1 and 15, “wherein the recording code is further configured to cause the at least one processor to record, to correspond to the file identifier, second storage paths of the segments along with an actual sequence of the segments in the original file, and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497